Judgment, Supreme Court, New York County (Ira Beal, J.), rendered March 30, 1993, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, bail jumping in the first degree, robbery in the first degree and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, 2 to 4 years, 6 to 12 years and 21h to 5 years, respectively, unanimously affirmed.
Defendant’s motion to withdraw his plea was properly denied without a hearing, the record refuting defendant’s claim that his plea was coerced by his attorney, and otherwise demonstrating that the plea was voluntary and knowing (People v Woodard, 208 AD2d 411, lv denied 84 NY2d 1040). Far from being coercive, defense counsel’s advice, as related by defendant, that the case could not be won, and that the two, who had a prior social relationship, would have a chance of playing basketball together again only if defendant accepted the plea offer, fulfilled defense counsel’s duty to warn his client of the risks of going to trial. Concur — Murphy, P. J., Sullivan, Wallach, Nardelli and Tom, JJ.